It must be accepted as a settled principle in this State, that its insolvent laws are binding upon such persons, *Page 599 
only, as are citizens of the State at the time the debt is contracted, except in cases where foreign creditors make themselves parties to proceedings under the insolvent laws of the State, by accepting dividends, becoming petitioning creditors, or, in some other way, appearing and assenting to the jurisdiction, and become estopped from denying the validity of such proceedings.
The insolvent laws of a State have no extra-territorial force or effect. They are inoperative, as to citizens of another State, or territory, although the contract is to be performed within the State granting the discharge. (Soule v. Chase, 39 N.Y.R., 342; Baldwin v. Hale, 1 Wallace R., 223.)
The counsel for the respondent insists that the present case is not within the decisions cited, for the reason that it does not appear that the plaintiffs are citizens of the United States; mere residence in another State being wholly immaterial.
The terms "citizen of another State," "resident of another State," and "foreign creditors," are used in different decisions, when considering the operation of State insolvent laws, quite indiscriminately.
All the cases agree that the insolvent laws of a State are obligatory upon all citizens of the same State. As to creditors of the insolvent who are not citizens of the same State where the discharge is granted, the want of binding force to defeat the obligation of a contract is founded upon the want of jurisdiction over such creditors. They are under no obligation to appear in a foreign tribunal, and no legal process or notice can be served requiring an appearance. In the case of Scribner v. Fisher (2 Gray, 43), the Supreme Court of Massachusetts held that, if the contract was to be performed in the State where the discharge was granted, it was a good defence to an action on the contract, although the plaintiff was a citizen of another State, and had not, in any manner, become a party to the proceeding. Referring to this decision, the Supreme Court of the United States say, inBaldwin v. Hale (supra): "Irrespective of authority, it would be difficult, if not impossible, to sanction that doctrine. Insolvent systems of every kind *Page 600 
partake of the character of a judicial investigation. Parties whose rights are to be affected are entitled to be heard; and in order that they may enjoy that right, they must first be notified. Common justice requires that no man shall be condemned in his person or property without notice and an opportunity to make his defence" — citing, among other cases, that of Oakley
v. Aspinwall (4 Comst., 513). And again, at the close of the opinion, the court further say: "Insolvent laws of one State cannot discharge the contracts of citizens of other States, because they have no extra-territorial operation; and, consequently, the tribunal sitting under them, unless in cases where a citizen of such other State voluntarily becomes a party to the proceeding, has no jurisdiction in the case."
The case of Baldwin v. Hale is authority for holding, not only that the obligation of a contract is not affected by an insolvent's discharge, except as applicable to contracts between citizens of the same State where the discharge was granted, but that the rule is also the same, notwithstanding that the contract is to be performed within the State, under the laws of which the discharge was obtained.
In the case now under consideration, it is stated in the complaint, and not denied in the answer, that the plaintiffs are residents of Pennsylvania, and have not been residents of the State of New York since the date of the notes in suit. The application for the discharge was made and granted subsequent to the making of the notes. Whether the plaintiffs were citizens of the United States or foreigners, is of no importance. I think it sufficiently appears that they were neither citizens nor residents of the State of New York, nor subject to the territorial jurisdiction of that State at the time of the application of the defendant for his discharge. Hence it follows that the obligation of the defendant to pay the notes in suit has not been discharged.
These considerations lead to a reversal of the judgment. There being nothing to be tried, the judgment should be for plaintiffs for the amount of the notes, interest and costs.
All concur for reversal. *Page 601 
Judgment reversed, and judgment ordered in favor of the plaintiffs for the amount of the notes, with interest and costs.